Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 4/22/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-22 are pending in this Office Action. Claims 21, 22 are newly added. Claims 1, 10, and 19 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 2/14/2022, 1/6/2022, 8/19/2021, 4/22/2021are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,747,423. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 22 of the instant application is fully disclosed by the U.S. Patent No. 10,747,423.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in US Patent 10,747,423.
Instant Application
US Patent 10,747,423
1. (Currently Amended) A method for playing media content from a playlist, the method comprising: generating playlist trailers for a plurality of playlists, respectively, by, for each of the plurality of playlists: identifying a plurality of media content items from the playlist; identifying snippets from the identified plurality of media content items, the snippets having snippet durations less than durations of the identified plurality of media content items, respectively; 



receiving a user input to switch from the first playlist to a second playlist from the plurality of playlists; and upon receiving the user input to switch from the first playlist to the second playlist, automatically: 


displaying in the user interface a second card including a second graphical element representing the playlist trailer of the second playlist; providing the playlist trailer of the second playlist to cause automatic playback of the snippets of the playlist trailer of the second playlist in succession; and 







upon completion of the playback of the playlist trailer of the second playlist, displaying in the user interface, a third card including a third graphical element representing the second playlist and beginning the playback of the second playlist.


responsive to receiving a swipe input over the touch-sensitive display in a first direction: select a second playlist of the first plurality of playlists, the second playlist having a first media content item and a second media content item; 

display a graphic element representing the second playlist as a whole; and automatically play a first playlist trailer associated with the second playlist of the first plurality of playlists, wherein the instructions that play the first playlist trailer further cause the processor to: play a first snippet of the first media content item having a first snippet duration less than a first media content item duration; play a second snippet of the second media content item, the second snippet having a second snippet duration less than a second media content item duration; and while playing the first playlist trailer, display a graphic element representing the first playlist trailer in place of the graphic element representing the second playlist as a whole; wherein, the graphic element representing the first playlist trailer includes an arrangement of graphic elements associated with the media content items of the second playlist; and wherein, the graphic element representing the second playlist as a whole is visually different than the graphic element representing the first playlist trailer; responsive to receiving a swipe input over the touch-sensitive display in a second direction, play a second playlist trailer associated with a first playlist of a second plurality of playlists, wherein each playlist in the second plurality of playlists includes a plurality of media content 


when the confirmatory selection user input is not received into the touch sensitive display while the playlist trailer is playing, play the playlist from the playing playlist trailer after playback of the playing playlist trailer has concluded.




“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim(s) 1-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 2003/0093790, hereinafter Logan) in view of Chandhri (US 2008/0062141, hereinafter Chandhri) and Bates et al. (US 2013/0317635, hereinafter Bates).


As to Claim 1, Logan discloses A method for playing media content from a playlist, the method comprising: 
generating playlist trailers for a plurality of playlists, respectively, by, for each of the plurality of playlists (Para. 0212-0214, 0267, Sweet spots could also be deduced, i.e. generate, by analyzing navigation patterns produced by other viewers. These would be the portions of segments. The metadata, which describes individual program segments, may be combined to form an ordered);
identifying a plurality of media content items from the playlist (Para. 0267, 0268, 0288, The metadata may include a playlist that specifies the sequence within which program segments will be played back);
identifying snippets from the identified plurality of media content items, the snippets having snippet durations less than durations of the identified plurality of media content items, respectively (Para. 0214, 0236, 0237, each snippet identifies the readily recognizable "sweet spot" of each program segment, the program segments may be readily identified by the user, Sweet spots could also be deduced from segment and would be the portions of segments); and 
combining the identified snippets to generate a playlist trailer (Para. 0237, 0249, 0282, 0350-0352, To promote particular songs, albums, subscription or free broadcast programming, record companies and broadcasters might distribute metadata, which presented selected segments of recorded programming in organized " previews" designed to promote individual program segments. When selected, a given program listing may be immediately played in its entirety, a "sweet spot snippet" only may be played as a preview, or the selected segment may be added to a playlist.);
generating a user interface displaying a first card including a first graphical element representing a first playlist; receiving a user input to switch from the first playlist to a second playlist from the plurality of playlists (Para. 0282, 0288, The user interface presented to a user for program library and playlist management, select a playlist from the listing, Para. 0371, to select a new playlist amongst playlists); and upon receiving the user input to switch from the first playlist to the second playlist, automatically: displaying in the user interface a second card including a second graphical element representing the playlist trailer of the second playlist; providing the playlist trailer of the second playlist to cause automatic playback of the snippets of the playlist trailer of the second playlist in succession (Para. 0371, If the user selected a new playlist, segments from the new playlist could start playing immediately at the beginning of the newly selected playlist, Para. 0282, 0288, The user interface presented to a user for program library and playlist management, once selected, a given program listing may be immediately played a "sweet spot snippet" as a preview), and upon completion of the playback of the playlist trailer of the second playlist, displaying in the user interface, a third card including a third graphical element representing the second playlist and beginning the playback of the second playlist.
Logan does not explicitly disclose “a first card including a first graphical element”, “a second graphical element representing the playlist trailer of the second playlist”, “upon completion of the playback of the playlist trailer of the second playlist, displaying in the user interface, a third card including a third graphical element representing the second playlist and beginning the playback of the second playlist”.
Chandhri explicitly discloses “a first card including a first graphical element representing a first playlist”, “a second graphical element representing the playlist trailer of the second playlist”, “a third card including a third graphical element representing the second playlist” (Figs. 5-8, 10, 23, Para. 0100, 0101, 0106, 0118, 0134, 0186, The images 86 typically describe graphically some aspect of one or more data files. In the case of a song file, the image 86 may be album art. For example, an album art image may be selected to open a menu containing the songs on the album and/or to start playing a song on the album. In one example, if the browse window is displaying album art, then selecting a particular album can cause display of a list (e.g., in a menu window) of the songs associated with the album. Once an Album image is selected in the image based browser 123, an album content menu 124 for the selected album is opened. For example, all the audio tracks associated with the album can be displayed in list format. Alternatively, the list of selectable audio tracks may be presented at the primary position of the image browser. In one implementation, they may transition into the primary position over the album art (e.g., fade in/out, slide in/out, etc.). In another implementation, the image may flip over in order to present the selectable audio tracks (make it appears as if audio tracks are on back side of album art). This may be analogous to flipping a physical album. In other cases, the list is part of or related to the image. For example, the list may be overlaid on top of the image or over a new image related to the album art (e.g., back of the album).)
Logan with the teachings of Chandhri to provide an image based browser function with a graphical user interface that allows a user to navigate through and/or select songs stored on the portable electronic device based on an album art (Chandhri, Para. 0060-0061).
In addition, Bates explicitly discloses receiving a user input to switch to a second playlist from the plurality of playlists; and upon receiving the user input to switch to the second playlist, providing the playlist trailer of the second playlist to cause automatic playback, and upon completion of the playback of the playlist trailer of the second playlist, beginning the playback of the second playlist (Abstract, Para. 0020, 0066, 0074, 0076, 0089, 0129, receiving a request to audition a second audio content, providing the second audio content to be rendered by the at least one play back device for the duration of time, audition mode (quick-listen mode) may last until the content is complete. If a playlist was selected, the entire playlist may be auditioned. Upon exiting audition mode, either by completion of the second audio content, expiration of the duration of time, or request to exit audition mode, the system may resume rendering of the first audio content by the at least one playback device. In addition to resuming playback of the first audio content upon exiting audition mode playback of the second audio content, an option may also be provided for switching the playback of the second audio content in audition mode to a regular mode. In this case, playback devices playing the first audio content may switch to playing the second audio content). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logan with the teachings of Bates to Bates: Para. 0091).


As to Claim 2, Logan as modified discloses The method of claim 1, further comprising generating the snippets from all the plurality of media content items in the playlist (Logan Para. 0350).

As to Claim 3, Logan as modified discloses The method of claim 1, further comprising generating the snippets from a subset of the plurality of media content items in the playlist (Logan Para. 0055, 0117, 0232, 0350).

As to Claim 4, Logan as modified discloses The method of claim 3, further comprising selecting the subset using one or more machine learning techniques (Logan Para. 0121, 0127, 0269).

As to Claim 5, Logan as modified discloses The method of claim 3, further comprising selecting the subset randomly (Logan Para. 0275, 0349).

As to Claim 6, Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets based upon a location of a hook in each of the plurality of media content items (Logan Para. 0282).

Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets based upon a predetermined portion at a beginning of each of the plurality of media content items (Logan Para. 0072, 0113, 0251).

As to Claim 8, Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets of a uniform duration (Logan Para. 0113, 0251).

As to Claim 9, Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets of a varying duration based upon a duration of a hook in each of the plurality of media content items (Logan Para. 0373, 0376).


As to claim 10, recites “a media playback device” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 11-18, recite “a media playback device” with similar limitations to claims 2-9 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 19, recites “a computer-readable storage device” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 20, recite “a computer-readable storage device” with similar limitations to claim 2 and is therefore rejected for the same reasons as discussed above.

Logan as modified discloses The method of claim 1, wherein the second graphical element is different than the third graphical element (Chandhri Para. 0106, 0118, 0134, 0186).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Logan as modified as applied to claim 1 above, and further in view of  Hanson et al. (US 2013/0080968, hereinafter Hanson, IDS filed on 1/6/2022).

As to Claim 21, Logan as modified discloses The method of claim 1, wherein the second graphical element includes a mosaic of graphical elements associated with at least some of the snippets of the playlist trailer of the second playlist (Chandhri Para. 0106, 0118, 0134, 0186) and Hanson discloses a mosaic of graphical elements (Fig. 5C, Para. 0020, 0057, graphical tiles may include a graphical tile mosaic with two or more graphical tiles corresponding to some or all of the aggregated media content items may be displayed to represent two or more of the aggregated media content items. FIG. 5C illustrates a graphic tile mosaic 506 representing aggregated songs, such as on a song playlist. The cover art 508a-d represents four different songs in the playlist and are positioned in the four quadrants of the graphic tile). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logan with the teachings of Hanson to include a series of graphic mosaic tiles displayed on the user interface that are selectable to launch an appropriate one to view, listen (Hanson: Para. 0020).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        2/22/2022